Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The below amendment of claim 1 and canceling claim 2 to include allowable subject matter of claim 2 in the independent claim 1 canceling claim 2 due to it being integrated into claim 1.  Further claim 1 was amended to overcome 112b concerns of examiner specifically with regard to annular sleeve member/sleeve member and annular elastic torsion member/elastic torsion member and interior portion/interior chamber.  Canceling claims 17-42 as they were previously restricted and do not read on the allowable matter of claim 1.  These amendments were approved in with Christopher J. Capelli (Reg. 38,405) on 3/23/21.          

Claims (amended): 

1.	(Currently Amended) A heat exchanger assembly comprising: 
an elongated tubular heat exchanger enclosure defining an interior chamber;
chamber is configured to removably receive a tube bundle positioned within the shell side of the interior chamber;  
a having an annular configuration positioned within the channel side of the interior chamber of the heat exchanger enclosure; 
an having an annular configuration positioned within the channel side of the interior chamber of the heat exchanger with the sleeve member positioned between the tube sheet and the elastic torsion member, the elastic torsion member having an inner circumference deflectable relative to its outer circumference for torsioning the elastic torsion member; and
a partition assembly comprising the sleeve member positioned within the channel side of the interior chamber of the heat exchanger enclosure to direct fluid from a port extending through the enclosure to at least two or more tubes in a tube bundle; 
a tube sheet gasket positioned between the tube sheet and a shoulder formed within the interior chamber of the heat exchanger enclosure; and 
	a bearing ring positioned within the interior chamber of the heat exchanger enclosure with the elastic torsion member positioned between the sleeve member and the bearing ring.

2.	(Cancel)
17.	(Cancel)
18.	(Cancel)

20.	(Cancel)
21.	(Cancel)
22.	(Cancel)
23.	(Cancel)
24.	(Cancel)
25.	(Cancel)
26.	(Cancel)
27.	(Cancel)
28.	(Cancel)
29.	(Cancel)
30.	(Cancel)
31.	(Cancel)
32.	(Cancel)
33.	(Cancel)
34.	(Cancel)
35.	(Cancel)
36.	(Cancel)
37.	(Cancel)
38.	(Cancel)
39.	(Cancel)
40.	(Cancel)
41.	(Cancel)




Reason for Allowance
Claims 1 and 3-16 are being allowed.
The following is an examiner’s statement of reasons for allowance:  Prior art does not anticipate nor render obvious the combination set forth in the independent claim of a heat exchanger assembly as claimed, specifically with the elastic torsion member with the bearing ring and the sleeve member assembly as claimed, which prevents the elastic torsion member from reading on prior art gaskets in similar assemblies.
The closest prior art of record is over Appel et al. (U.S. Patent 5,755,277) and Gertzon (U.S. Patent 2,857,142).
Appel teaches a similar heat exchanger assembly to that claimed, but specifically does not teach the elastic torsion element (element 39) is not taught to be annual and modification to so would not be obvious and may in fact be taught away from. 
Gertzon teaches a similar heat exchanger assembly to that clamed, but the elastic torsion element (element 62) element similar to that taught does not include the sleeve as claimed, and embodiments where the sleeve meets at the claim limitation the elastic torsion element does not  and the modification to combine such is not obvious in light of this art or other prior art. 
This prior art individually or in combination with other prior art does not teach or make obvious the combination set forth in the independent claim of a heat exchanger 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763